 

MULTI-TENANT NET LEASE (BUSINESS PARK – OREGON)

 

SECTION 1. LEASE TERMS.   1.1 Date of Lease __________________, 2020     1.2
Tenant: Humboldt Street Collective, LLC (“Tenant”)       Trade Name: Premises
Address:

Great Notion Brewing & Barrel House

2755 NW Nicolai Street

Portland, Oregon 97210

       

Notice Address:

 

2444 NW 28th Avenue

Portland, Oregon 97210

       

E-Mail Address:

__________________         1.3 Landlord: Notice Address:

Schmitt Industries, Inc.

2765 NW Nicolai Street 

Portland, Oregon 97210

(“Landlord”)       E-Mail Address: __________________         Address for
Payment of Rent:

2765 NW Nicolai Street

Portland, Oregon 97210

 

 

1.4             “Project:” That certain real property with two buildings located
thereon, which buildings contain the total of approximately 11,673 square feet
of area, commonly known as Schmitt Industries, situated at 2765 -2755 NW Nicolai
Street, Portland, Oregon, as such Project may be modified by Landlord from time
to time. The land on which the Project is located is legally described on
Exhibit A, attached hereto and incorporated herein by reference. The Project and
all buildings and appurtenances therein are as substantially shown on the
Project Site Plan attached hereto as Exhibit B-1, and incorporated herein by
reference.

 

1.5            “Building:” Building No. 2 located within the Project with a
street address of 2755 NW Nicolai Street, which Building contains approximately
3,961 rentable square feet and is shown on the Building Site Plan attached
hereto as Exhibit B-2, and incorporated herein by reference.

 

1.6            “Premises:” Suite A in the Building containing approximately
2,654 square feet and as shown on the Floor Plan attached hereto as Exhibit B-3,
and incorporated herein by reference.

 

1.7“Tenant’s Proportionate Share (Building):” 67.00%. (See Section 5.6).

 

1.8“Tenant’s Proportionate Share (Project):” 22.74% . (See Section 5.6).

 



 

© Commercial Association of Brokers Oregon/SW Washington (2/05) (Rev. 04/12)
MULTI-TENANT NET LEASE (BUSINESS PARK - OR)

ALL RIGHTS RESERVED 

Please Initial: ____________    ____________

Tenant               Landlord 



 1 of 26



 

Tenant’s Proportionate Share (Building) and Tenant’s Proportionate Share
(Project) are sometimes collectively

 

referred to herein as “Tenant’s Proportionate Share.”

 

1.9                “Common Area:” All areas and facilities outside the Premises
and within the Project that are, from time to time, provided and designated by
Landlord for the non-exclusive use of Landlord, Tenant and other tenants of the
Project and their respective employees, guests and invitees, and as generally
shown on the Project Site Plan attached hereto as Exhibit B-1.

 

1.10Number of Parking Spaces for Tenant Use: See Exhibit B-2  . (See Section
4.5).

 

1.11Permitted Use: (See Section 4).



Manufacturing, Warehousing, Storage, Shipping and other such ancillary and
supporting uses

  

  1.12 “Term” of Lease: “Initial Term:” 62 months       “Lease Commencement
Date:” October 15, 2020       “Expiration Date” of Lease: October 14, 2025      
“Rent Commencement Date:” October 15, 2020

  

1.13Initial Base Rent: $ 38,217.60 per Year* (See Section 3.1).



$ 3,184.80 per Month

 

*Tenant to receive a Base Rent credit of $6,369.60 in aggregate, to be applied
to the first two months of the Lease or, if the first month of the Lease is less
than a full calendar month, on a prorated basis until applied in full.

 

1.14Adjustment of Base Rent:

 

  Effective Date of Rent Increase  New Base Rent/Month   October 15, 2021 $
3,280.34   October 15, 2022 $ 3,378.75   October 15, 2023 $ 3,480.12   October
15, 2024 $ 3,584.52   October 15, 2025 $ 3,692.06

 

1.15Prepaid Rent: $3,184.80 (See Section 3.6).

 

1.16Security Deposit: $3,692.06 (See Section 3.7).

 

1.17Broker(s):

 

Landlord’s Agent: Mark Hush (Newmark Knight Frank) (See Section 26).

 

Tenant’s Agent: Aaron Watt.and Keegan Clay (Cushman & Wakefield)

 

1.18“Guarantors:” n/a

 

If any Guarantor(s) is/are set forth above, concurrent with the execution of
this Lease by Landlord and Tenant, Tenant shall arrange for all Guarantor(s) to
execute and deliver to Landlord a Guaranty of this Lease, in the form attached
as Exhibit E.

 

1.19Exhibits:

 

The following Exhibits are attached hereto and incorporated as a part of this
Lease:

 

Exhibit “A” - Legal Description of the Project

 





 

© Commercial Association of Brokers Oregon/SW Washington (2/05) (Rev. 04/12)
MULTI-TENANT NET LEASE (BUSINESS PARK - OR)

ALL RIGHTS RESERVED 

Please Initial: ____________    ____________

Tenant               Landlord 



 2 of 26





 

Exhibit “B-1” – Project Site Plan

Exhibit “B-2” – Building Site Plan

Exhibit “B-3” – Floor Plan of the Floor of the Building with the Premises shown
as single hatched thereon 

Exhibit “C” - Work Letter (if applicable)

Exhibit “D” – Rules and Regulations (if applicable)

Exhibit “E” – Guaranty (if applicable)

Exhibit “F” – Addendum (if applicable)

 

THIS BUSINESS PARK LEASE is made and entered into between Landlord and Tenant on
the Date of Lease set forth in Section 1.1. The defined terms used in this Lease
(“Lease Terms”) shall have the meanings and definitions given them in Section 1.
The Lease Terms, the Exhibits, the Addendum or Addenda described in the Lease
Terms, and this Lease agreement are and shall be construed as a single
instrument and are hereinafter referred to as the “Lease.”

 

Now, therefore, for valuable consideration, Landlord and Tenant covenant and
agree as follows:

 

SECTION 2. LEASE OF PREMISES.

 

2.1                Lease. Subject to the terms and conditions of this Lease,
Landlord hereby leases to Tenant and Tenant hereby leases from Landlord the
Premises for the Term herein set forth.

 

2.2                Delivery of Possession; Commencement; Expiration. Landlord
shall deliver the Premises to Tenant in good condition and repair with all
improvements substantially completed in accordance with Exhibit C, attached
hereto and incorporated herein by reference. The existence of any “punch list”
type items shall not postpone the Lease Commencement Date. If Landlord fails to
deliver possession of the Premises to Tenant on the Lease Commencement Date, the
Term shall not commence and Tenant shall owe no Rent until the later of: (a) the
date Landlord tenders possession of the Premises to Tenant or (b) the Rent
Commencement Date. If Landlord fails to deliver possession of the Premises to
Tenant within ninety (90) days of the Lease Commencement Date, then Tenant, as
its sole remedy, may terminate this Lease by delivering written notice to
Landlord within ten (10) days of the expiration of said ninety (90)-day period.
If there is any delay in delivering possession of the Premises to Tenant, the
Term of this Lease shall be extended by the number of days of such delay. If
possession of the Premises is delivered prior to the Lease Commencement Date,
Tenant shall have the right to occupy the Premises subject to all of the terms
and provisions of this Lease other than the payment of Rent, which obligation
shall not commence until the Rent Commencement Date. By acceptance of possession
of the Premises hereunder, but subject to the completion of all improvements to
be performed by Landlord in accordance with Exhibit C hereto, Tenant
acknowledges that Tenant accepts the Premises “AS-IS, WHERE IS” and as suitable
for Tenant’s intended use, in good and sanitary operating order, condition and
repair, and without representation or warranty by Landlord as to the condition,
use or occupancy which may be made thereof and that the area of the Premises is
as set forth in Section 1.6 above. The Expiration Date of this Lease shall be
the date stated in Section 1.12 above.

 

SECTION 3. RENT PAYMENT.

 

3.1                Rent. Tenant shall pay to Landlord all Rent for the Premises
without demand, deduction or offset. The term “Rent” as used in this Lease shall
include Base Rent and Additional Rent (as hereinafter defined). Rent is payable
by Tenant in advance on the first day of each month commencing on the Rent
Commencement Date. Rent for any partial calendar month shall be prorated based
on a thirty (30)-day month for the number of days during that partial month the
Premises are occupied by Tenant.

 

3.2                Additional Rent. The term “Additional Rent” means amounts set
forth under Section 5 and any other sums payable by Tenant to Landlord under
this Lease.

 





 

© Commercial Association of Brokers Oregon/SW Washington (2/05) (Rev. 04/12)
MULTI-TENANT NET LEASE (BUSINESS PARK - OR)

ALL RIGHTS RESERVED 

Please Initial: ____________    ____________

Tenant               Landlord 



 3 of 26





 

3.3Lease Year. The term “Lease Year” shall mean each calendar year of the Term.
In the event the Lease Commencement Date or the Expiration Date occurs on any
date other than the first day of the calendar year, the calculations, costs and
payments referred to herein shall be prorated for such calendar year. Late
Charge; Interest. Rent not paid when due shall bear interest until paid at the
lesser of: (a) the rate of one and one-half percent (1 ½ %) per month; or (b)
the maximum rate of interest then permitted by law. Landlord may, for each
payment of Rent made more than ten (10) days late, impose a late charge of the
greater of (i) five percent (5%) of Rent then due or (ii) $50 for each late
payment of Rent (the “Late Charge”). Tenant agrees that late payment by Tenant
to Landlord of any Rent or other sums due hereunder will cause Landlord to incur
costs not contemplated by this Lease, that the exact amount of such costs are
extremely difficult and impracticable to ascertain, and that the Late Charge is
not a penalty but represents a fair and reasonable estimate of the costs that
Landlord will incur by reason of any such late payment. The imposition or
collection or failure to impose or collect such a Late Charge shall not be
deemed a waiver by Landlord of any other remedies available for Tenant’s default
of this Lease. Tenant shall pay Landlord an additional charge of $75 for any
checks returned due to insufficient funds.

 

3.4                Disputes. If Tenant disputes any charge for Additional Rent
or any Rent adjustment, Tenant shall give written notice to Landlord not later
than thirty (30) days after receipt of the notice from Landlord describing the
charge or adjustment in question. If Tenant fails to give such notice to
Landlord, the charge or adjustment by Landlord shall be conclusive and binding
on Tenant. If Tenant delivers timely notice, the challenged charge or adjustment
shall be conclusively resolved by an independent certified public accountant
selected by the parties. Each party shall pay one-half (1/2) of the fee charged
by the accountant selected to decide the matter, except that if the adjustment
in favor of Tenant does not exceed five percent (5%) of the challenged amounts,
Tenant shall pay:(a) the entire cost of the accountant’s fee; and (b) all
reasonable out-of-pocket costs and expenses incurred by Landlord in responding
to the challenge. In the alternative, if the adjustment in favor of Tenant is
equal to or exceeds five percent (5%) of the challenged amounts, Landlord shall
pay: (i) the entire cost of the accountant’s fee; and (ii) all reasonable
out-of-pocket costs and expenses incurred by Tenant in challenging such charge
or adjustment. Nothing herein shall be deemed to alter any other obligations of
Tenant as required by this Lease.

 

3.5                Prepaid Rent. Concurrently with the mutual execution of this
Lease, Tenant shall pay the Initial Base Rent for the first full month of the
Term for which Rent is payable.

 

3.6                Security Deposit. Concurrently with the mutual execution of
this Lease, Tenant shall deliver to Landlord the Security Deposit. Following
written notice to Tenant, Landlord may apply the Security Deposit to pay the
cost of performing any obligation which Tenant fails to perform within the time
required by this Lease, but such application by Landlord shall not waive
Landlord’s other remedies nor be the exclusive remedy for any Tenant default. If
Landlord applies the Security Deposit as set forth herein, Tenant shall pay
Landlord, on demand, all sums necessary to restore the Security Deposit to its
original amount. Tenant shall not have the right to apply the Security Deposit
or any part thereof to any Rent or other sums due under this Lease. If Tenant is
not in default of this Lease at the expiration or termination hereof, Landlord
shall return the unapplied portion of the Security Deposit to Tenant, except for
any amount necessary to return the Premises to the condition set forth in
Section 19. Landlord’s obligations with respect to the Security Deposit are
those of a debtor and not of a trustee, and Landlord may commingle the Security
Deposit with Landlord’s general funds. Landlord may immediately deposit the
Security Deposit into Landlord’s account, but such immediate deposit shall not
bind Landlord to the terms of this Lease. Landlord shall not be obligated to pay
interest on the Security Deposit. If Landlord sells its interest in the Premises
during the Term of this Lease, Landlord shall be discharged from any further
liability or responsibility with respect to the Security Deposit so long as
Landlord deposits with or credits to the buyer the unapplied portion of the
Security Deposit.

 

SECTION 4. USE OF PREMISES.

 

4.1                Permitted Use. Tenant may use the Premises for Tenant’s
Permitted Use and for no other purpose without Landlord’s written consent, which
will not be unreasonably withheld. Tenant shall not use the Premises in a manner
that obstructs, annoys or interferes with the rights of other occupants of the
Building or Project. Tenant shall not cause any nuisance nor permit any
objectionable fumes, mold, electromagnetic waves, vibration, noise that is not
reasonable for an industrial premises, light, or radiation to be emitted from
the Premises. Tenant shall not engage in any activities that will in any manner
degrade or damage the reputation of the Premises or increase Landlord’s
insurance rates for any portion of the Premises.

 





 

© Commercial Association of Brokers Oregon/SW Washington (2/05) (Rev. 04/12)
MULTI-TENANT NET LEASE (BUSINESS PARK - OR)

ALL RIGHTS RESERVED 

Please Initial: ____________    ____________

Tenant               Landlord 



 4 of 26





 

4.2                Equipment. Tenant shall only install such equipment in the
Premises as is customary for the Permitted Use and shall not overload the floors
or electrical circuits of the Premises or change the wiring or plumbing of the
Premises. Tenant shall obtain Landlord’s prior written consent to the location
of and manner of installing any plumbing, wiring or electrical, heating,
heat-generating or communication equipment or unusually heavy articles. Any
equipment, cables, wiring, conduit, additional dedicated circuits and any
additional air conditioning required because of any such equipment installed by
Tenant shall be installed, maintained and operated at Tenant’s sole expense and
in accordance with Landlord’s reasonable requirements. Tenant shall not install
any equipment outside the Premises, including, without limitation, on the roof
of the Building, without first having obtained the prior written consent of
Landlord.

 

4.3                Compliance with Laws. Landlord warrants that, as of the Lease
Commencement Date, the Premises complies with all applicable laws, statutes,
ordinances, rules and regulations of any public authority (the “Laws”). As of
the Lease Commencement Date, Tenant shall at its expense promptly comply and
cause the Premises to comply with all Laws applicable to Tenant’s particular use
of the Premises (as opposed to those Laws generally applicable to commercial
uses of real property for which the Project is zoned).

 

4.4                Rules and Regulations. Landlord may make, and Tenant shall
comply, with all rules and regulations of the Building and the Project (the
“Rules”) as Landlord may revise and enforce the Rules from time to time in
Landlord’s sole discretion. The Rules are in addition to and shall not be
construed to modify or amend this Lease in any way. The Rules as of the date of
this Lease are set forth in Exhibit D and are incorporated herein by reference.

 

4.5                Parking. Landlord grants Tenant and Tenant’s customers,
suppliers, employees and invitees, a non-exclusive license to use the parking
areas designated on the Project Site Plan, if any, for the parking of employee
motor vehicles  and company fleet delivery vehicles during the Term of this
Lease. At no time shall Tenant and its agents and visitors use more than the
maximum number of parking spaces shown in Section 1.10 above. Landlord reserves
the right at any time to grant similar non-exclusive rights to other tenants to
use the parking areas, to promulgate rules and regulations relating to the use
of such parking areas, including reasonable restrictions on parking by tenants
and employees, to make changes in the parking layout from time to time, and to
establish reasonable time limits on parking.. 

 

SECTION 5. OPERATING EXPENSES AND TAXES

 

5.1                Operating Expenses. For purposes of this Lease, the term
“Operating Expenses” shall mean all expenses paid or incurred by Landlord (or on
Landlord’s behalf) as reasonably determined by Landlord as necessary or
appropriate for the operation, maintenance, repair, and management of the
Project and the Common Areas thereon, including without limitation: (a)
salaries, wages and benefits of employees of Landlord engaged in the repair,
operation and maintenance of the Project and Common Areas thereon; (b) payroll
taxes, workers’ compensation insurance, uniforms and related expenses for such
employees; (c) the cost of all gas, utilities, sewer charges and other services
furnished to the Project (as opposed to those furnished to any individual tenant
of the Project); (d) the cost of maintaining and repairing the Project and
Common Areas, including, without limitation, the parking areas and roof; (e) the
cost of all comprehensive general liability and “special form” and “all risk”
casualty insurance carried by Landlord, insuring the Common Areas and the
Project; (f) the cost for rental of all supplies and tools necessary for the
maintenance and repair of the Project and Common Areas; (g) the cost of capital
improvements and remodelings of the Project, the cost of which shall be
amortized (with interest on the unamortized balance at a commercially reasonable
rate, as determined by Landlord) over the useful life of the improvements or
remodelings and in accordance with generally accepted accounting principles as
reasonably estimated by Landlord;

 





 

© Commercial Association of Brokers Oregon/SW Washington (2/05) (Rev. 04/12)
MULTI-TENANT NET LEASE (BUSINESS PARK - OR)

ALL RIGHTS RESERVED 

Please Initial: ____________    ____________

Tenant               Landlord 



 5 of 26





 

(h) alterations and improvements to the Project and Common Areas (as opposed to
those provided for the exclusive benefit of any individual tenant of the
Project) made by reason of laws and requirements of any public authority or the
requirements of any insurance body, but excluding any such alteration or
improvement that is included in Landlord’s obligation to deliver the Premises,
Building, Common Areas and Project in compliance with law, as set forth in
Section 4.3 above; (i) management fees paid to a third party, or if no managing
agent is employed by Landlord, Landlord shall be entitled to charge a reasonable
management fee which is not in excess of five percent (5%) of the total of Gross
Rent; (j) reasonable legal, accounting and other professional fees incurred in
connection with the operation, maintenance and management of the Project, Common
Areas and Building; (k) the cost of landscape and parking area maintenance,
repair; (l) janitorial and cleaning supplies and services; and (m) all other
charges properly allocable to the operation, repair, maintenance, management,
and replacement of the Project, Common Areas and Building in accordance with
generally accepted accounting principles.

 

5.2                Taxes. The term “Taxes” shall include: (a) all real and
personal property taxes, charges, rates, duties and assessments (including local
improvement district assessments) levied or imposed by any governmental
authority with respect to the Project or any portion thereof, and any
improvements, fixtures and equipment located therein or thereon, and with
respect to all other property of Landlord, real or personal, located in or on
the Project or any portion thereof, and used in connection with the operation of
the Project or any portion thereof; (b) any tax in lieu of or in addition to, or
substitution of a real property tax; and (c) any tax or excise levied or
assessed by any governmental authority on the Rent payable under this Lease or
Rent accruing from the use of the Project or any portion thereof, provided that
this shall not include federal or state, corporate or personal income taxes. If
Landlord receives a refund of Taxes, then Landlord shall credit such refund, net
of any professional fees and costs incurred by Landlord to obtain the same,
against the Taxes for the Lease Year to which the refund is applicable or the
current Lease Year, at Landlord’s option. Notwithstanding the foregoing, Tenant
shall pay before delinquency all taxes, assessments, licenses, fees and charges
assessed, imposed or levied on: (i) Tenant’s business operations; (ii) all trade
fixtures; (iii) leasehold improvements; (iv) merchandise; and (v) other personal
property in or about the Premises.

 

5.3                Written Statement of Estimate. Prior to the Lease
Commencement Date, Landlord shall furnish Tenant with a written statement
setting forth Landlord’s estimate of the cost of Operating Expenses and Taxes
and Tenant’s Proportionate Share thereof for the first Lease Year. Thereafter,
prior to the commencement of each Lease Year after the first Lease Year or as
soon thereafter as reasonably possible (but in no event later than 90 days after
the commencement of the Lease Year), Landlord shall furnish Tenant with a
written statement setting forth the estimated cost of Operating Expenses and
Taxes and Tenant’s Proportionate Share thereof for the next Lease Year. Tenant
shall pay to Landlord as Additional Rent commencing on the Lease Commencement
Date, and thereafter on the first day of each calendar month, an amount equal to
one-twelfth (1/12th) of the amount of Tenant’s Proportionate Share of the
estimated cost of Operating Expenses and Taxes, as shown in Landlord’s written
statement for that Lease Year. In the event Landlord fails to deliver said
written estimate, Tenant shall continue to pay to Landlord an amount equal to
one-twelfth (1/12th) of Tenant’s Proportionate Share of the estimated cost of
Operating Expenses and Taxes for the immediately preceding Lease Year until
Landlord does furnish the written estimate. Upon receipt of such written
estimate, Tenant shall pay an amount equal to the difference between Tenant’s
Proportionate Share of the estimated cost of Operating Expenses and Taxes for
the expired portion of the current Lease Year and Tenant’s actual payments
during such time, and any payments by Tenant in excess of Tenant’s Proportionate
Share of the estimated cost of Operating Expenses, Taxes and Insurance shall be
credited to the next due payment of Rent from Tenant. Landlord reserves the
right, from time to time, to adjust the estimated cost of Operating Expenses and
Taxes, and Tenant shall commence payment of one- twelfth (1/12th) of such
revised estimate on the first (1st) day of the month following receipt of the
revised estimate.

 





 

© Commercial Association of Brokers Oregon/SW Washington (2/05) (Rev. 04/12)
MULTI-TENANT NET LEASE (BUSINESS PARK - OR)

ALL RIGHTS RESERVED 

Please Initial: ____________    ____________

Tenant               Landlord 



 6 of 26



 

5.4                Final Written Statement. Within one hundred twenty (120) days
after the close of each Lease Year during the Term, Landlord shall deliver to
Tenant a written statement (the “Operating Statement”) setting forth Tenant’s
Proportionate Share of the actual cost of Operating Expenses and Taxes for the
Project for the preceding Lease Year for each such item. In the event Tenant’s
Proportionate Share of the actual cost of Operating Expenses and Taxes for the
preceding Lease Year is greater than the amount paid by Tenant for such
Operating Expenses and Taxes, Tenant shall pay the amount due to Landlord as
Additional Rent within thirty (30) days after receipt by Tenant of such
statement. In the event Tenant’s Proportionate Share of the actual cost of
Operating Expenses and Taxes for the preceding Lease Year is less than the
amount paid by Tenant for such Operating Expenses and Taxes, then Landlord
shall, at Landlord’s election, either: (a) pay the amount of Tenant’s
overpayment to Tenant within thirty (30) days following the date of such
statement; or (b) apply such overpayment to Tenant’s next Rent payment,
reimbursing only the excess over such next Rent payment, if any. If a Lease Year
ends after the expiration or termination of this Lease, any Additional Rent in
respect thereof that is payable under this Section shall be paid by Tenant
within ten (10) days of its receipt of the Operating Statement for such Lease
Year, and any Additional Rent paid by Tenant in excess of the amount due under
this Lease for the portion of the Lease Year after expiration or termination of
this Lease shall be refunded by Landlord to Tenant within ten (10) days of the
expiration of that Lease Year. The late delivery of any written statement by
Landlord shall not constitute a waiver of Tenant’s obligation to pay Tenant’s
Proportionate Share of Operating Expenses and Taxes, but Landlord shall use
reasonable efforts to deliver such written statements as soon as reasonably
possible after the commencement of each Lease Year.

 

5.5                Tenant Examination. The Operating Statement shall contain
sufficient detail to enable Tenant to verify the calculation of Operating
Expenses and Taxes for the Premises. In addition, Tenant, upon at least five (5)
days advance written notice to Landlord and during business hours, may examine
any records used to support the figures shown on the Operating Statement,
provided however, that Tenant shall only be entitled to make such an examination
once in each Lease Year for the immediately preceding calendar year, which
request must be delivered within ninety (90) days after the date Landlord’s
annual Operating Statement is delivered to Tenant (and if Tenant fails to object
in writing to specific Operating Expenses and Taxes within such 90-day period,
Tenant shall be deemed to have approved the same and to have waived the right to
object to such calculations). Such Tenant examination shall not be conducted by
anyone who is engaged on a contingent fee basis to represent Tenant. If a Tenant
examination discloses that Tenant has overpaid Tenant’s share of Operating
Expenses, Landlord shall give Tenant credit against the next payment(s) of
Operating Expenses due in such amount, or if the Lease is at the end of the
Term, refund such amount to Tenant. Tenant shall pay all costs and expenses of
the examination unless the examination discloses that Landlord has overcharged
Operating Expenses by more than five percent (5%), in which case Landlord shall
pay the costs and expenses of the examination. Tenant hereby agrees to: (a) keep
the results of any such audit confidential, except that Tenant may disclose such
information to its accountants, legal advisors or as otherwise required by law;
and (b) require Tenant’s auditor and its employees and each of their respective
attorneys and advisors likewise to keep the results of such audit confidential.

 

5.6                Tenant’s Proportionate Share. The area of the Premises
provided for in Section 1.6, above, is deemed accurate, and Tenant shall not be
authorized to cause any re-measurement of such area. With respect to Operating
Expenses and Taxes that Landlord allocates to the Building, Tenant’s
Proportionate Share (Building) shall be the percentage set forth in Section 1.7,
as adjusted by Landlord from time to time resulting from a re- measurement of or
changes in the physical size of the Building, whether such changes in size are
due to an addition to or a sale or conveyance of a portion of the Building or
otherwise. With respect to Operating Expenses and Taxes which Landlord allocates
to the Project or any portion thereof, Tenant’s Proportionate Share (Project)
shall be with respect to Operating Expenses and Taxes that Landlord allocates to
the Project or any portion thereof, the percentage set forth in Section 1.8 and
as adjusted by Landlord from time to time resulting from a re-measurement of or
changes in the physical size of the Project, whether such changes in size are
due to an addition to or a sale or conveyance of a portion of the Project or
otherwise. Notwithstanding the foregoing, Landlord may equitably adjust Tenant’s
Proportionate Share for all or part of any item of expense or cost reimbursable
by Tenant that relates to an operation, maintenance, repair, management or
service that benefits only the Premises or only a portion of the Building and/or
the Project or that varies with the occupancy with the Building and/or the
Project.

 





 

© Commercial Association of Brokers Oregon/SW Washington (2/05) (Rev. 04/12)
MULTI-TENANT NET LEASE (BUSINESS PARK - OR)

ALL RIGHTS RESERVED 

Please Initial: ____________    ____________

Tenant               Landlord 



 7 of 26





 

SECTION 6. MAINTENANCE AND REPAIR.

 

6.1                Landlord Repairs. Landlord shall repair, maintain and/or
replace, where necessary, the Common Areas and the structural components of the
Building including, without limitation, the foundations, exterior walls, roof
structure and membrane, as well as the downspouts and gutters, and all systems
serving the Premises and the Building such as mechanical, electrical, storm
sewer, plumbing, sanitary sewer and the HVAC system serving the Building
(excluding therefrom the exterior and interior windows, doors, plate glass and
storefronts and, except for reasonable wear and tear, any damage thereto caused
by any negligent or intentional act or omission of Tenant or its employees,
agents, invitees, licensees, contractors or subtenants, damage or destruction
caused by any casualty not required to be repaired under Section 11 and any
condemnation or taking of the Building, the Project or any portion of or
interest therein governed by Section 12) and costs and expenses related thereto
shall be deemed an Operating Expense . Except in the event of an emergency,
Tenant expressly waives the benefits of any statute now or later in effect that
would otherwise give Tenant the right to make repairs at Landlord’s expense and
deduct that cost from Rent owing to Landlord.

 

6.2Tenant’s Repairs. Except as set forth in Section 6.1 above, Tenant shall:

 

(a)                  Maintain all portions of the Premises and fixtures situated
within the Premises in good order and repair;

 

(b)                  Maintain, repair and replace, if necessary, all special
equipment, and decorative treatments installed by or at Tenant’s request and
that serve the Premises;

 

(c)                 Make all necessary repairs and replacements to all portions
of the Premises and pay Landlord upon demand for the repairs or replacements to
the Premises, Building and/or the Project to the extent that such repairs or
replacements are required as a result of the negligent or intentional acts or
omissions or any breach of this Lease by Tenant, its employees, contractors,
agents, or invitees; and

 

(d)Not commit waste to the Premises, Building, Common Area or Project or any
part thereof.

 

6.3                Liability. Landlord shall not be liable for any failure to
maintain and repair the Premises as required under Section 6.1 unless Tenant
delivers written notice of such failure to Landlord and Landlord fails to
perform such maintenance or repair in a commercially reasonable time and manner.
Landlord may erect scaffolding and other apparatus necessary to make repairs or
alterations to the Premises. So long as Landlord uses commercially reasonable
efforts to minimize interference with Tenant’s business, Tenant shall have no
claim against Landlord for any interruption or reduction of services or
interference with Tenant’s occupancy because of repairs or maintenance performed
by Landlord to the Premises.

 

SECTION 7. ALTERATIONS.

 

Without first having obtained Landlord’s prior written consent, which will not
be unreasonably withheld, Tenant shall not make any alterations, additions, or
improvements to the Premises: (a) for which any governmental permit is required;
or (b) that modify any structural, mechanical, electrical, roofing, or plumbing
component of the Building; or (c) that cost more than $10,000. If Landlord
consents in writing to any proposed alteration of the Premises, Tenant shall:
(i) only contract with a Landlord-approved contractor for the performance of
such alterations, which approval will not be unreasonably withheld; (ii) comply
with all applicable Laws and obtain all necessary governmental permits and
approvals and deliver copies thereof to Landlord; and (iii) cause all
alterations to be completed promptly in compliance with Landlord-approved plans
and specifications with all due diligence in a good and workmanlike manner.
Except for removable machinery and unattached movable trade fixtures, all
improvements, alterations, wiring, cables or conduit installed by Tenant shall
immediately become part of the Premises, with title vested in Landlord. If
stated in writing at the time Landlord approves the installation, Landlord may
require that Tenant remove any such improvements, alterations, wiring, cables or
conduit installed by or for Tenant and restore the Premises to good condition
and repair upon expiration or earlier termination of this Lease. Landlord may
post notices of nonresponsibility in connection with any work being performed in
the Premises by or at the request of Tenant. Tenant shall not permit any liens
to attach to the Building or Tenant’s interest in the Premises as a result of
any work performed by or at Tenant’s request.

 



 

© Commercial Association of Brokers Oregon/SW Washington (2/05) (Rev. 04/12)
MULTI-TENANT NET LEASE (BUSINESS PARK - OR)

ALL RIGHTS RESERVED 

Please Initial: ____________    ____________

Tenant               Landlord 





 8 of 26



 

SECTION 8. UTILITIES AND SERVICES.

 

8.1                General. Tenant shall comply with all Laws concerning the use
or reduction of use of utilities in the Premises. Tenant shall pay all charges
for electricity, water, gas, telephone and other utility services furnished to
the Premises during the Term and for all inspections, governmental fees and
other like charges associated therewith. Landlord makes no representation or
warranty whatsoever as to the types, quantities, availability or costs of any
and all utility services for the Building. 

 

8.2                Interruption of Service. Unless caused by the active
negligence or willful misconduct of Landlord, interruption of any service or
utility shall not render Landlord liable to Tenant for damages, relieve Tenant
from performance of Tenant’s obligations under this Lease or be deemed an
eviction or disturbance of Tenant’s use and possession of the Premises.
Notwithstanding the foregoing, Landlord shall use commercially reasonable
efforts to cure any interruption of service or utility and if Landlord fails to
exercise such commercially reasonable efforts Tenant shall have those rights
specified in Section 14.4 of this Lease. Tenant shall install surge protection
systems for power provided to the Premises, and Tenant releases Landlord from
all liability for any damage caused by any electrical surge.

 

SECTION 9. SIGNS AND OTHER INSTALLATIONS.

 

Without Landlord’s written consent and Landlord’s approval as to design, size,
location, and color (which approval will not be unreasonably withheld), no
signs, awnings, banners, placards, or other like items shall be painted on or
attached to the Premises or the Building, or placed on any glass or woodwork of
the Premises or positioned so as to be visible from outside the Premises,
including any window covering (e.g., shades, blinds, curtains, drapes, screens,
or tinting materials). All signs installed by Tenant shall comply with
Landlord’s reasonable standards for signs and all applicable codes and all such
installation shall be at Tenant’s sole cost. All signs and sign hardware shall
be removed by Tenant, at Tenant’s sole cost and expense, upon termination of
this Lease with the sign location restored to its former state unless Landlord
elects to retain all or any portion thereof. Tenant may not install any alarm
boxes, foil protection tape or other security equipment on the Premises without
Landlord’s prior written consent, which consent shall not be unreasonably
withheld. Any material violating this provision may be removed and disposed of
by Landlord without compensation to Tenant, and, upon demand, Tenant shall
reimburse Landlord for the cost of such removal. Notwithstanding the foregoing,
Landlord, at Landlord’s cost, shall provide Tenant with Building-standard
signage located adjacent to the entry doorway of the Premises and on the
Building directory.

 

SECTION 10. INSURANCE AND INDEMNITY.

 

10.1        Tenant’s Insurance. Tenant shall, at Tenant’s expense, obtain and
keep in force during the Term and any extensions or renewals:



 

(a)                 Commercial general liability insurance providing coverage
written on an occurrence basis and applying to the use and occupancy of the
Premises with limits of not less than Two Million Dollars ($ 2,000,000) per
occurrence and Two Million Dollars ($2,000,000) in the aggregate. Unless
otherwise approved by Landlord in writing: (i) such liability insurance shall be
written on a form that is no less broad than ISO form CG 00 01; (ii) Landlord,
any lender of Landlord, and Landlord’s managing agent, if any, shall be named as
additional insureds with coverage no less broad than that provided under ISO
form CG 20 11 designating both the Premises and the Common Area as the covered
premises. Additionally, such policy shall insure the liability of Tenant under
Section 10.3 of this Lease.

 





 

© Commercial Association of Brokers Oregon/SW Washington (2/05) (Rev. 04/12)
MULTI-TENANT NET LEASE (BUSINESS PARK - OR)

ALL RIGHTS RESERVED 

Please Initial: ____________    ____________

Tenant               Landlord 





 9 of 26



 

(b)                 A “causes of loss-special form” or “all risk” property
insurance policy with a sprinkler damage endorsement covering Tenant’s personal
property, inventory, alterations, fixtures, equipment, plate glass and leasehold
improvements located on or in the Premises, in an amount not less than one
hundred percent (100%) of their actual replacement value, providing coverage for
risk of direct physical loss or damage including sprinkler leakage, vandalism
and malicious mischief. Coverage under such policy shall be no less broad than
that provided under ISO form CP 10 30. Landlord shall have no claim to such
proceeds.

 

(c)                 Workers’ compensation insurance and other forms of insurance
as may from time to time be required by law or may otherwise be necessary to
protect Landlord and the Premises from claims of any person who may at any time
work on the Premises, whether as a servant, agent, or employee of Tenant or
otherwise. Further, Tenant shall use commercially reasonable efforts to cause
Tenant’s agents, contractors, or subcontractors to keep and maintain the
insurance contemplated in this Section 10.1(c).

 

All insurance and endorsements contemplated under this Section 10.1 shall: (i)
be issued by insurance companies licensed and admitted to issue policies in the
State of Oregon; (ii) unless otherwise approved by Landlord in writing, be
issued by insurance companies having a financial rating of “B+” or better under
the A.M. Best financial rating scheme; (iii) contain a provision that the
insurance be primary and non-contributing with any other insurance available to
Landlord; and (iv) not include any self-insured retention. Within five (5) days
of the Lease Commencement Date, Tenant shall deliver to Landlord a certificate
evidencing such insurance that shall require no less than thirty (30) days prior
written notice to Landlord prior to any cancellation or material change. No
later than thirty (30) days prior to expiration of any policy, Tenant shall
deliver a renewal certificate to Landlord for such insurance policy. If Tenant
fails to obtain and maintain insurance as required under this Section 10.1,
Landlord may, but shall not be obligated to, obtain such insurance for
Landlord’s own benefit and not for or on behalf of Tenant, and in such event,
Tenant shall pay, as Additional Rent, upon demand, the premium for such
insurance.

 

10.2             Landlord’s Insurance. During the Term, Landlord shall maintain
in full force and effect a policy or policies of insurance covering the
Building, which shall provide coverage against such risks as are commonly
covered under a “causes of loss-special form” or “all risk” property insurance
policy (including, in Landlord’s sole discretion, earthquake and/or flood
coverage), together with loss of rents and secondary liability insurance and
other insurance as Landlord deems reasonably necessary. Such insurance shall
contain such policy limits and deductibles, shall be obtained through such
insurance company or companies, and shall be in such form as Landlord deems
appropriate, and shall provide coverage for one hundred percent (100%) of the
replacement value of the Building. All insurance proceeds payable under
Landlord’s casualty insurance carried hereunder shall be payable solely to
Landlord, and Tenant shall have no interest therein. Within thirty (30) days of
receipt of a billing therefor, Tenant shall pay to Landlord, as Additional Rent,
an amount equal to Tenant’s Proportionate Share (Building) of all amounts paid
by Landlord as set forth in this Section 10.2.

 

10.3. Tenant’s Indemnity. Tenant shall indemnify, defend, and hold harmless
Landlord and its managing agents and employees from any claim, liability,
damage, or loss, or any cost or expense in connection therewith (including
reasonable attorney fees), arising out of: (a) any damage to any person or
property occurring in, on or about the Premises, the Building, the Common Areas,
and the Project as the result of the negligence or willful misconduct of Tenant,
its employees, contractors, agents or invitees; and/or (b) Tenant’s material
breach or violation of any term of this Lease. The provisions of this Section
10.3 shall survive the termination or expiration of this Lease.

 

 

© Commercial Association of Brokers Oregon/SW Washington (2/05) (Rev. 04/12)
MULTI-TENANT NET LEASE (BUSINESS PARK - OR)

ALL RIGHTS RESERVED 

Please Initial: ____________    ____________

Tenant               Landlord 



 10 of 26





 

10.4 Landlord’s Indemnity. Landlord shall indemnify, defend, and hold harmless
Tenant from any claim, liability, damage, or loss, or any cost or expense in
connection therewith (including reasonable attorney fees), arising out of: (a)
any damage to any person or property occurring in, on or about the Premises, the
Building, the Common Areas and the Project as the result of the negligence or
willful misconduct of Landlord, its employees, contractors, agents or invitees;
and/or (b) Landlord’s material breach or violation of any term of this Lease.
The provisions of this Section 10.4 shall survive the termination or expiration
of this Lease.

 

SECTION 11. FIRE OR CASUALTY.

 

11.1Major Damage.

 

(a)                 Landlord may elect to terminate this Lease by notice in
writing to Tenant within thirty (30) days after damage to the Building by fire
or other casualty: (i) which causes any substantial portion of the Building to
be unusable; (ii) the repair of which will cost more than twenty-five percent
(25%) of the replacement value of the Building; or (iii) which is not required
under this Lease to be covered by insurance.

 

(b)                 Tenant may elect to terminate this Lease by notice in
writing to Landlord within thirty (30) days after damage to the Premises by fire
or other casualty, which causes any substantial portion of the Premises to be
unusable.

 

(c)                 If neither Landlord nor Tenant terminates this Lease after
any fire or other casualty referenced in Sections 11.1(a) or (b), or if damage
occurs to the Building which is not referenced in Sections 11.1(a) or (b),
Landlord shall promptly restore the Building to the condition existing
immediately prior to such damage, and this Lease shall continue in full force
and effect. In the event of any damage to the Building by fire or other
casualty, Tenant shall promptly repair and restore all tenant improvements or
alterations installed or paid for by Tenant or pay the cost of such restoration
to Landlord if Landlord performs such restoration. In the event the Building is
damaged by any casualty, Rent shall be reduced in proportion to the unusable
portion of the Building from the date of damage until the date restoration work
to the Building is substantially complete. Disputes between Tenant and Landlord
under this Section 11.1 shall be resolved by arbitration as provided in Section
21 below.

 

11.2             Waiver of Subrogation. Landlord and Tenant each hereby releases
and waives any and all rights to recover from or proceed against the other party
and its employees, agents and contractors, for loss or damage to any property of
the releasing party or any person claiming through the releasing party arising
from any cause required to be insured against by the releasing party under this
Lease. Landlord and Tenant shall each cause their insurance policies to contain
a waiver of subrogation provision consistent with the foregoing.

 

SECTION 12. EMINENT DOMAIN.

 

If any portion of the Building or a substantial portion of the Premises shall be
permanently taken under any right of eminent domain, or any transfer in lieu
thereof (the “Taking”) and such Taking renders the Premises in the reasonable
opinion of Tenant or Landlord unsuitable for Tenant’s use, then either party may
terminate this Lease by giving thirty (30) days prior written notice to the
other party, and such termination shall be effective on the date possession of
the Building, Premises or portion of either is delivered to the condemning
authority. Disputes between Tenant and Landlord under this Section 12 shall be
resolved by arbitration as provided in Section 21 below. If this Lease is not so
terminated, Landlord shall repair and restore the Premises as close as
practicable to its condition prior to the Taking, and this Lease shall continue,
but, commencing with the date on which Tenant is deprived of the use of any
portion of the Premises or of any rights under this Lease, Base Rent shall be
proportionately abated or reduced, based on the extent to which Tenant’s use of
the Premises is impaired. Any and all awards payable by the condemning authority
in connection with a Taking shall be the sole property of Landlord; provided,
however, that nothing contained herein shall prevent Tenant from prosecuting a
separate claim against the condemning authority for Tenant’s damages arising out
of the Taking, so long as that award does not diminish the award that Landlord
would otherwise be entitled to as a result of the Taking.

 

 

© Commercial Association of Brokers Oregon/SW Washington (2/05) (Rev. 04/12)
MULTI-TENANT NET LEASE (BUSINESS PARK - OR)

ALL RIGHTS RESERVED 

Please Initial: ____________    ____________

Tenant               Landlord 





 11 of 26



 

SECTION 13. ASSIGNMENT AND SUBLETTING.

 

Tenant shall not assign or encumber its interest under this Lease or sublet all
or any portion of the Premises without having first provided thirty (30) days
written notice to Landlord and thereafter obtained Landlord’s written consent.
Tenant shall deliver written notice of Tenant’s desire to assign or sublet all
or any portion of the Premises and such notice shall include a recent signed and
certified financial statement (audited, if available) and a statement of the
intended use for such proposed assignee or subtenant. So long as any proposed
subtenant or assignee is compatible with Landlord’s reasonable credit and use
standards for the Premises, Landlord’s consent shall not be unreasonably
withheld. Notwithstanding the foregoing, Landlord’s consent shall not be
required if such assignment or subletting is in connection with an entity that
is an affiliate or subsidiary of Tenant or with a merger or change in control of
Tenant. No assignment shall relieve Tenant of its obligation to pay rent or
perform other obligations required by this Lease during the Initial Term (and
any renewal periods), and no consent to one assignment or subletting shall be a
consent to any further assignment or subletting. Tenant shall reimburse Landlord
for any costs incurred in connection with a proposed assignment or subletting,
including reasonable attorney fees in an amount not to exceed $1,500. If
Landlord consents to a proposed assignment, and any consideration is paid to the
assigning Tenant, the assigning Tenant shall promptly pay to Landlord one-half
(1/2) of any net consideration resulting from such transaction received by
Tenant. If Landlord consents to a proposed sublease, and the rent under such
sublease arrangement (the “Sub-Rent”) is greater than the Rent under this Lease,
Tenant shall promptly pay to Landlord one-half of the difference between the
Sub-Rent and the Rent.

 

SECTION 14. DEFAULT.

 

14.1Events of Default. Each of the following shall be an “Event of Default” by
Tenant under this Lease:

  

14.1.1        Failure by Tenant to pay Rent or any other charge due under this
Lease within ten (10) days after receipt of written notice from Landlord that
the same is then due, provided, however, that Landlord shall not be required to
provide such written notice more than two (2) times in any twelve (12) month
period.

 

14.1.2        Other than as set forth in Section 14.1.1 and Sections 14.1.3
through 14.1.6 below, failure by Tenant to comply with any other obligation of
this Lease, including, without limitation, Section 6.2, within ten (10) days
following written notice from Landlord specifying the failure (except in the
case of emergency, in which event Landlord shall only be required to give such
notice as is reasonable under the circumstances); provided, however, that if the
nature of Tenant’s default requires more than ten (10) days to correct, Tenant
shall not be deemed in default of this Lease so long as Tenant commences the
cure of such failure within such ten (10)-day period and thereafter, proceeds in
good faith and with all diligence to complete such cure as soon as possible but
in no event later than ninety (90) days after the date of Landlord’s notice of
default. Subject to this Section 14.1.2, if Tenant fails to perform Tenant’s
obligations under Section 6.2, Landlord may enter upon the Premises, perform the
obligations on Tenant’s behalf, and recover the cost of performance, together
with interest at the rate of twelve percent (12%) per year, as Additional Rent
payable by Tenant with the next installment of Rent, provided, that such rate
shall not exceed the maximum rate then allowed by law.

 

14.1.3Tenant fails to occupy the Premises within twenty (20) days after notice
from Landlord.

 

 

© Commercial Association of Brokers Oregon/SW Washington (2/05) (Rev. 04/12)
MULTI-TENANT NET LEASE (BUSINESS PARK - OR)

ALL RIGHTS RESERVED 

Please Initial: ____________    ____________

Tenant               Landlord 



 12 of 26



 

14.1.4Assignment or subletting by Tenant in violation of Section 13.

 

14.1.5      Tenant’s failure to execute and deliver to Landlord the documents
described in Sections 18 or 23 within ten (10) days of written notice from
Landlord.

 

14.1.6      Tenant’s insolvency, business failure or assignment for the benefit
of its creditors. Tenant’s commencement of proceedings under any provision of
any bankruptcy or insolvency law or failure to obtain dismissal of any petition
filed against it under such laws within the time required to answer; or the
appointment of a receiver for all or any portion of Tenant’s properties or
financial records.

 

14.2             Remedies for Default. Upon the occurrence of an Event of
Default described in Section 14.1, Landlord may exercise the following remedies
as well as any other remedies at law or in equity, by statute or as set forth in
this Lease:

 

14.2.1        Landlord may terminate this Lease, reserving all rights to damages
resulting from Tenant’s breach. Whether or not Landlord terminates this Lease,
Landlord may retake possession of the Premises and any relet or use of the
Premises by Landlord shall not be deemed a surrender or waiver of Landlord’s
right to damages. If Landlord retakes possession of the Premises, Landlord’s
mitigation efforts shall be deemed sufficient if Landlord follows commercially
reasonable procedures and otherwise complies with Law.

 

14.2.2        Tenant shall be liable to Landlord for all damages caused by
Tenant’s default, including, but not limited to, an amount equal to all unpaid
and future Rent, lease commissions incurred for this Lease, and the unamortized
cost of all improvements to the Premises installed or paid for by Landlord.
Landlord may periodically sue Tenant to recover damages as they accrue, and no
action therefor shall bar a later action for damages accruing thereafter.
Landlord may elect in any one action to recover both accrued damages as well as
damages attributable to the remaining Term of the Lease. Any damages
attributable to the remaining Term of the Lease shall be equal to the difference
between the Rent under this Lease and fair market rental value of the Premises
(including Additional Rent) for the remainder of the Term, discounted at the
prevailing interest rate on judgments to the date of the judgment.

 

14.3             Landlord’s Right To Cure Default. Landlord may, but shall not
be obligated to, make any payment or perform any obligation under this Lease
that Tenant has failed to perform, as and when required hereunder, following
advance written notice to Tenant. Tenant shall pay Landlord for all expenditures
and costs incurred by Landlord in performing any obligation of Tenant, upon
demand, with interest thereon at the rate of one and one half percent per month
(1 ½%), but in no event at a rate in excess of that allowed by Law. Landlord’s
right to cure any Tenant default is for the sole protection of Landlord and in
no event shall Tenant be released from any obligation to perform Tenant’s
obligations and covenants under this Lease. The contents of this Section shall
not be deemed a waiver by Landlord of any other right that Landlord may have
arising from any default of this Lease by Tenant, whether or not Landlord
exercises its rights under this Section.

 

14.4             Landlord’s Default. Landlord shall not be deemed to be in
default of the performance of any obligation required to be performed by
Landlord hereunder unless and until Landlord fails to perform such obligation
within twenty (20) days after written notice by Tenant to Landlord specifying
the nature of Landlord’s alleged default; provided, however, that if the nature
of Landlord’s alleged default is such that more than twenty (20) days are
required for its cure, then Landlord shall not be deemed to be in default if
Landlord shall commence such performance within such twenty (20)-day period and
thereafter proceeds in good faith and with diligence to complete such cure as
soon as possible, but in no event later than ninety (90) days after the date of
Tenant’s notice of default. If Landlord fails to timely cure any default under
this Lease, Tenant shall have such rights and remedies provided at law and in
equity.

 





 

© Commercial Association of Brokers Oregon/SW Washington (2/05) (Rev. 04/12)
MULTI-TENANT NET LEASE (BUSINESS PARK - OR)

ALL RIGHTS RESERVED 

Please Initial: ____________    ____________

Tenant               Landlord 



 13 of 26



 

SECTION 15. NOTICES.

 

Unless otherwise specified, any notice required or permitted in, or related to
this Lease must be in writing and signed by the party giving the notice. Any
notice will be deemed delivered: (a) when personally delivered; (b) when
delivered by electronic mail transmission (in either case, with confirmation of
delivery); (c) on the day following delivery of the notice by reputable
overnight courier; or (d) on the day following delivery of the notice by mailing
by certified or registered U.S. mail, postage prepaid, return receipt requested;
and in any case shall be sent to the applicable party at its address as set
forth in Section 1.2 for Tenant and Section 1.3 for Landlord. Addresses for
notices may be changed from time to time by written notice to all other parties
pursuant to this Section 15.

 

SECTION 16. LANDLORD ACCESS.

 

After reasonable notice to Tenant, Landlord may enter upon the Premises with its
passkey or other reasonable means to assess compliance with this Lease, perform
required or necessary maintenance, repairs, alterations or services to the
Building or the Premises, show the Premises to potential buyers of the Building
and post appropriate notices and signs, and during the last three (3) months of
the Term, show the Premises to any potential tenant. Except in case of
emergency, all entry to the Premises shall be at times and in a manner so as to
minimize interference with Tenant’s use of the Premises.

 

SECTION 17. CONVEYANCE BY LANDLORD

 

If the Premises is sold or otherwise conveyed by Landlord or any successor, so
long as Tenant is not in default beyond any applicable cure period, Landlord
shall cause such successor to recognize Tenant’s rights hereunder, and Tenant
shall attorn to the buyer or transferee and recognize that party as the landlord
under this Lease. If the buyer or transferee assumes all obligations of Landlord
under this Lease accruing thereafter, Landlord shall be deemed released of all
further liability to Tenant under this Lease.

 

SECTION 18. SUBORDINATION, ATTORNMENT ANDNON-DISTURBANCE.

 

Without the need for further documentation, this Lease shall be subject and
subordinate to any existing deeds of trust, mortgages, ground lease, master
lease or land sale contracts and any amendment or modification thereof, now
existing or hereafter recorded against the Premises (collectively, the
“Encumbrances”). Tenant shall execute all documents reasonably requested by
Landlord or the holder of an Encumbrance to confirm such subordination;
provided, however, that this Lease shall only be subordinate to any future
Encumbrance, or modification thereof, if the holder of that Encumbrance executes
a non-disturbance agreement reasonably satisfactory to Tenant by which the
holder of such Encumbrance recognizes Tenant’s rights under this Lease unless
Tenant is in default beyond any applicable cure period. If any Encumbrance is
foreclosed, Tenant shall attorn to such buyer, and this Lease shall continue in
full force and effect.

 

SECTION 19. SURRENDER; HOLDOVER.

 

19.1             Surrender. Upon expiration or earlier termination of this
Lease, Tenant shall surrender the Premises and the Building swept and free of
debris, with carpeted areas vacuumed and in good and serviceable condition,
subject to ordinary wear and tear. Tenant shall remove all of its personal
property and, if requested by Landlord in accordance with Section 7 above, any
conduits, wiring, cables or alterations installed by Tenant, and in any case,
shall repair all damage to the Premises and the Building resulting from that
removal. If Tenant fails to remove any such personal property or alterations,
those items shall be deemed abandoned, and Landlord may remove or dispose of
such items without liability to Tenant or others, and Tenant shall reimburse
Landlord for the cost of such removal upon demand.

 





 

© Commercial Association of Brokers Oregon/SW Washington (2/05) (Rev. 04/12)
MULTI-TENANT NET LEASE (BUSINESS PARK - OR)

ALL RIGHTS RESERVED 

Please Initial: ____________    ____________

Tenant               Landlord 



 14 of 26



 

19.2             Holdover. If Tenant fails to surrender the Premises and remove
all its personal property as set forth herein, Landlord may either: (a)
recognize Tenant as a tenant at sufferance which shall be terminable upon
fifteen (15) days’ notice; (b) recognize Tenant as a month-to-month tenant; or
(c) evict Tenant from the Premises and recover all damages resulting from
Tenant’s wrongful holdover. For purposes of the preceding subjections (a) and
(b), such tenancy shall be subject to all terms of this Lease, except that Rent
shall be one hundred fifty percent (150%) of the total Rent for the last month
being charged and all options or other rights regarding extension of the Term or
expansion of the Premises shall automatically terminate.

 

SECTION 20. HAZARDOUS MATERIALS.

 

20.1             Generally. Neither Tenant nor Tenant’s agents or employees
shall cause or permit any Hazardous Material, as hereinafter defined, to be
brought upon, stored, used, generated, released into the environment, or
disposed of on, in, under, or about the Premises or Building, except reasonable
quantities of cleaning supplies and office supplies necessary to or required as
part of Tenant’s business that are generated, used, kept, stored, or disposed of
in a manner that complies with all laws regulating any such Hazardous Materials
and with good business practices. Tenant covenants to remove from the Premises
and the Building, upon the expiration or sooner termination of this Lease and at
Tenant’s sole cost and expense, any and all Hazardous Materials brought upon,
stored, used, generated, or released into the environment by Tenant, its agents,
employees or invitees during the Term of this Lease. To the fullest extent
permitted by law, Tenant hereby agrees to indemnify, defend, protect, and hold
harmless Landlord, Landlord’s managing agent and their respective agents and
employees, and their respective successors and assigns, from any and all claims,
judgments, damages, penalties, fines, costs, liabilities, and losses that arise
during or after the Term directly or indirectly from the use, storage, disposal,
or release of Hazardous Materials by Tenant, its agents, employees or invitees
on, in, or about the Premises or the Building which occurs during the Term of
this Lease. To the fullest extent permitted by law, Landlord hereby agrees to
indemnify, defend, protect and hold harmless Tenant, and its agents and
employees and its respective successors and assigns, from any and all claims,
judgments, damages, penalties, fines, costs, liabilities and losses that arise
during or after the Term directly or indirectly from the use, storage, disposal,
or release of Hazardous Materials by Landlord, its agents, employees,
contractors or predecessors on, in or about the Premises or the Building. Tenant
shall promptly notify Landlord of any release of Hazardous Materials in, on, or
about the Premises or the Building that Tenant, or Tenant’s agents or employees,
becomes aware of during the Term of this Lease, whether caused by Tenant,
Tenant’s agents or employees, or any other persons or entities.

 

20.2             Definition. As used herein, the term “Hazardous Material” means
any hazardous or toxic substance, material, or waste which is or becomes
regulated by any local governmental authority, the state of Oregon or the United
States government. The term “Hazardous Material” includes, without limitation,
any material or substance that is: (a) defined as a “hazardous waste,”
“extremely hazardous waste,” “restricted hazardous waste,” “hazardous
substance,” “hazardous material,” or “waste” under any federal, state or local
law; (b) petroleum; and (c) asbestos. The provisions of this Section 20,
including, without limitation, the indemnification provisions set forth herein,
shall survive any termination of this Lease.

 

SECTION 21. DISPUTE RESOLUTION

 

No provision of, nor the exercise of any rights under, this Section 21 shall
limit the right of Landlord to evict Tenant for default under this Lease,
exercise self-help remedies or obtain provisional or ancillary remedies such as
an injunction, receivership, attachment or garnishment. Subject to the preceding
sentence, all claims, disputes and other matters in question between the parties
to this Lease arising out of or relating to this Lease or the breach thereof,
shall be decided by mandatory and binding arbitration in accordance with the
rules of the Arbitration Service of Portland, Inc. (“ASP”) currently in effect
unless the parties mutually agree otherwise. The following procedures shall
apply:

 





 

© Commercial Association of Brokers Oregon/SW Washington (2/05) (Rev. 04/12)
MULTI-TENANT NET LEASE (BUSINESS PARK - OR)

ALL RIGHTS RESERVED 

Please Initial: ____________    ____________

Tenant               Landlord 



 15 of 26



 

21.1             Demand for arbitration shall be filed in writing with the other
party to this Lease and with the ASP. In no event shall the demand for
arbitration be made after the date when institution of legal or equitable
proceedings based on such claim, dispute or other matter in question would be
barred by the applicable statute of limitations.

 

21.2             The award rendered by the arbitrator or arbitrators shall be
final, and judgment may be entered upon it in accordance with applicable law in
any court having jurisdiction thereof.

 

21.3             All filing fees and ASP costs associated with the arbitration
itself shall be paid for by the party who files the notice of arbitration;
provided, however, that all such expenses shall be recovered by the filing party
in the event said party prevails. Any issues regarding who is the prevailing
party shall be determined by the arbitration panel. The prevailing party also
shall recover from the non-prevailing party all attorneys’ fees and costs,
including fees and costs for legal assistants and expert witnesses, and
including all fees and costs incurred relative to any challenge or appeal of the
arbitration award, or confirmation by a court of law.

 

SECTION 22. ATTORNEY FEES; WAIVER OF JURY TRIAL.

 

If suit or action is instituted in connection with any controversy arising out
of this Lease, including any bankruptcy proceeding, the prevailing party shall
be entitled to recover, in addition to costs, such sums as the court may adjudge
reasonable as attorney fees in preparation for trial, at trial and on all
appeals or petition for review arising out of such suit or action. If Landlord
engages a collection agency to pursue any delinquent amounts owed by Tenant,
Tenant shall pay all collection agency fees charged to Landlord, in addition to
all other amounts payable under this Lease. Disputes between the parties which
are to be litigated shall be tried before a judge without a jury and by
initialing below, Landlord and Tenant hereby expressly waive any right to
require that any dispute under this Lease be heard before a jury.

 

  ___________________ __________________   Tenant Initials Landlord Initials

 

SECTION 23. ESTOPPEL.

 

At any time and from time to time upon not less than ten (10) days prior notice
from either party, the other party will execute, acknowledge and deliver to the
requesting party a certificate certifying whether or not this Lease is in full
force and effect and unmodified, if there are any modifications, that the Lease
is in full force and effect as modified; that Tenant is in possession of the
Premises; the dates to which Rent has been paid in advance and the amount of any
Security Deposit or prepaid Rent; and such other matters as may be reasonably
requested. If either party fails to deliver a requested certificate within the
specified time, such failure shall conclusively establish that the party from
whom the certificate was requested confirms that the Lease is in full force and
effect, without modification except as may be represented by the requesting
party. The parties agree that any such certificate may be relied upon by any
existing or prospective holder of an Encumbrance or any prospective transferee
of this Lease or the Premises.

 

SECTION 24. QUIET ENJOYMENT.

 

Landlord warrants that so long as Tenant complies with all terms of this Lease,
that Tenant shall have quiet and peaceful possession of the Premises free of
disturbance by Landlord or others claiming by or through Landlord.

 





 

© Commercial Association of Brokers Oregon/SW Washington (2/05) (Rev. 04/12)
MULTI-TENANT NET LEASE (BUSINESS PARK - OR)

ALL RIGHTS RESERVED 

Please Initial: ____________    ____________

Tenant               Landlord 



 16 of 26





 

SECTION 25. FORCE MAJEURE.

 

If the performance by either party of any provision of this Lease is prevented
or delayed by any strikes, lockouts, labor disputes, acts of God, government
actions, civil commotions, fire or other casualty, or other causes beyond the
reasonable control of the party from whom performance is required, such party
shall be excused from such performance for the period of time equal to the time
of that prevention or delay. Notwithstanding the foregoing, neither party shall
be relieved of their respective payment obligations under this Lease for such
prevention or delay of less than sixty (60) days.

 

SECTION 26. BROKERS.

 

Each party represents that except for the broker(s) identified in the Lease
Terms, neither party has had any dealings with any real estate broker, finder or
other person with respect to this Lease. Landlord shall pay a leasing commission
to the party(s) identified in Section 1.17 in accordance with a separate
agreement by and between Landlord and the Landlord’s Agent. Landlord and Tenant
each agree to indemnify and hold the other party harmless from and against any
and all costs, expenses or liability for commissions or other compensation or
charges claimed by or awarded to any broker or agent resulting from a breach of
the representation set forth above in this Section 26.

 

SECTION 27. GOVERNING LAW.

 

This Lease shall be construed and interpreted and the rights of the parties
determined in accordance with the laws of the state of Oregon (without reference
to the choice-of-law provisions of Oregon law); provided further, that respect
to matters of law concerning the internal corporate affairs of any corporate
entity which is a party to or the subject of this Lease, and as to those
matters, the law of jurisdiction under which such entity derives its powers
shall govern.

 

SECTION 28. NONWAIVER.

 

No delay by either party in promptly enforcing any right or remedy set forth in
this Lease shall be deemed a waiver thereof, and that right or remedy may be
asserted at any time after the delaying party becomes entitled to the benefit of
such right or remedy notwithstanding such delay.

 

SECTION 29. CAPTIONS.

 

The Section headings of this Lease are for descriptive purposes only and in no
way define, limit or describe the scope, intent or meaning of this Lease.

 

SECTION 30. CONSENT.

 

Except where otherwise specifically provided in this Lease to the contrary,
whenever a party’s consent or approval is required under this Lease, such party
shall not unreasonably withhold, condition or delay its consent or approval.

 

SECTION 31. LIMITATION ON LIABILITY.

 

Notwithstanding anything to the contrary in this Lease, except to the extent of
the negligence or willful misconduct of Landlord and its agents and employees,
Tenant hereby releases Landlord, its agents and employees from: (a) damage to
Tenant’s property; and (b) damage arising out of the acts, including criminal
acts, of third parties.

 

 

© Commercial Association of Brokers Oregon/SW Washington (2/05) (Rev. 04/12)
MULTI-TENANT NET LEASE (BUSINESS PARK - OR)

ALL RIGHTS RESERVED 

Please Initial: ____________    ____________

Tenant               Landlord 



 17 of 26





 

SECTION 32. TIME OF THE ESSENCE AND HOLIDAYS.

 

Time is of the essence of each and every provision hereof. If the final date of
any period of time set forth herein occurs on a Saturday, Sunday or legal
holiday, then in such event, the expiration of such period of time shall be
postponed to the next day which is not a Saturday, Sunday or legal holiday.

 

SECTION 33. COMPLETE AGREEMENT; NO IMPLIED COVENANTS; SEVERABILITY; DRAFTING.

 

This Lease and the attached Exhibits and schedules, if any, contain the entire
agreement of Landlord and Tenant concerning the Premises, Building, Project, and
Common Areas, and all prior written and oral agreements and representations
between the parties are void. LANDLORD AND TENANT AGREE THAT THERE ARE NO
IMPLIED COVENANTS OR OTHER AGREEMENTS BETWEEN THE PARTIES EXCEPT AS TO THE
PARTIES’ RESPECTIVE IMPLIED COVENANTS OF GOOD FAITH AND FAIR DEALING AND AS
OTHERWISE EXPRESSLY SET FORTH IN THIS LEASE. Neither Landlord nor Tenant is
relying on any representations of the other party or such party’s agents, except
those expressly set forth herein. If any provision of this Lease is held to be
invalid or unenforceable, the validity and enforceability of the other
provisions of this Lease shall not be affected. All provisions of this Lease
have been negotiated at arm's length and this Lease shall not be construed for
or against any party by reason of the authorship or alleged authorship of any
provision hereof.

 

SECTION 34. SUCCESSORS.

 

Subject to Section 13, this Lease shall bind and inure to the benefit of the
parties, their respective heirs, successors, and permitted assigns.

 

IN WITNESS WHEREOF, the duly authorized representatives of the parties have
executed this Lease:

 

LANDLORD: Schmitt Industries Inc  

By: ______________________

Title: _____________________ Date: _____________________   TENANT: Humboldt
Street Collective, LLC  

By: ______________________

Title: _____________________ Date: _____________________  

 

 

THIS DOCUMENT AND ANY ATTACHMENTS HERETO HAVE BEEN PREPARED FOR SUBMISSION TO
YOUR ATTORNEY FOR REVIEW AND APPROVAL PRIOR TO SIGNING. NO REPRESENTATION OR
RECOMMENDATION IS MADE BY COMMERCIAL ASSOCIATION OF BROKERS OR BY THE REAL
ESTATE LICENSEES INVOLVED WITH THIS DOCUMENT AND ANY ATTACHMENTS HERETO AS TO
LEGAL SUFFICIENCY OR TAX CONSEQUENCES. THIS FORM SHOULD NOT BE MODIFIED WITHOUT
SHOWING SUCH MODIFICATIONS BY REDLINING, INSERTION MARKS, EXHIBITS OR ADDENDA.

 

 





 

© Commercial Association of Brokers Oregon/SW Washington (2/05) (Rev. 04/12)
MULTI-TENANT NET LEASE (BUSINESS PARK - OR)

ALL RIGHTS RESERVED 

Please Initial: ____________    ____________

Tenant               Landlord 



 18 of 26



 

EXHIBIT A

Legal Description of the Project

 

That part of Block 1, INDUSTRIAL CENTER, in the City of Portland, County of
Multnomah and State of Oregon, lying South of the north line of the D. Balch
Donation Land Claim;

 

EXCEPTING THEREFROM that portion thereof described in deed to Industrial Metals
Co., an Oregon corporation, recorded October 2, 1956, in Book 1808, page 392,
Deed Records, and being more particularly described as follows: Beginning at an
iron pipe at the northwest corner of the William Blackistone DLC, thence North
89°22’ West 257.36 feet to an iron pipe, said iron pipe being in the west line
of Block 1, INDUSTRIAL CENTER: thence South 0°38’ West 115 feet along the said
west line of said Block 1; thence South 89°22’ East 258.86 feet to an iron pipe,
said iron pipe being on the east line of the aforesaid Block 1; thence North
0°7’ West 115 feet to the point of beginning.

 

ALSO EXCEPTING THEREFROM any portion thereof lying within the boundaries of
roads and highways.

 

 

© Commercial Association of Brokers Oregon/SW Washington (2/05) (Rev. 04/12)
MULTI-TENANT NET LEASE (BUSINESS PARK - OR)

ALL RIGHTS RESERVED 

Please Initial: ____________    ____________

Tenant               Landlord 



 19 of 26



 

EXHIBIT B-1

 

Project Site Plan

 

[image_004.jpg] 



 

© Commercial Association of Brokers Oregon/SW Washington (2/05) (Rev. 04/12)
MULTI-TENANT NET LEASE (BUSINESS PARK - OR)

ALL RIGHTS RESERVED 

Please Initial: ____________    ____________

Tenant               Landlord 



 20 of 26



 

EXHIBIT B-2

Building Site Plan

 

[image_005.jpg] 

 





 

© Commercial Association of Brokers Oregon/SW Washington (2/05) (Rev. 04/12)
MULTI-TENANT NET LEASE (BUSINESS PARK - OR)

ALL RIGHTS RESERVED 

Please Initial: ____________    ____________

Tenant               Landlord 





 21 of 26



 

EXHIBIT B-3

Floor Plan of the Building with the Premises Shown as Single Hatched Thereon

 

[image_006.jpg] 

 



 

© Commercial Association of Brokers Oregon/SW Washington (2/05) (Rev. 04/12)
MULTI-TENANT NET LEASE (BUSINESS PARK - OR)

ALL RIGHTS RESERVED 

Please Initial: ____________    ____________

Tenant               Landlord 





 22 of 26



 

EXHIBIT C

Work Letter

 

Landlord will perform the following work: 

1.Remove chain link fence and yellow bollards in front parking lot



2.Remove overhead and jib cranes



3.Remove water fountain



4.Repair/Replace bathroom ceiling tiles and deep clean restroom



5.Deliver Premises in broom clean condition

 

 

© Commercial Association of Brokers Oregon/SW Washington (2/05) (Rev. 04/12)
MULTI-TENANT NET LEASE (BUSINESS PARK - OR)

ALL RIGHTS RESERVED 

Please Initial: ____________    ____________

Tenant               Landlord 





 23 of 26



 

EXHIBIT D

Rules and Regulations

 

In the event of a conflict between the following Rules and Regulations and the
terms of the Lease to which this Addendum is attached, the terms of the Lease
shall control.

 

1.The sidewalk, entries, and driveways of the Project shall not be obstructed by
Tenant, or its agents, or used by them for any purpose other than ingress and
egress and loading and unloading of items to and from the Premises.



1.Tenant shall not place any objects, including antennas, outdoor furniture,
etc., in the parking areas, landscaped areas or other areas outside of its
Premises, or on the roof of the Project.



2.Except for licensed service animals (where access of the same is required by
applicable Lega Requirements), no animals shall be allowed in the offices,
halls, or corridors in the Project.



3.Tenant shall not disturb the occupants of the Project or adjoining buildings
by the use of any radio or musical instrument or by the making of loud or
improper noises that are not reasonable for the Building’s industrial purpose.



4.If Tenant desires telegraphic, telephonic or other electric connections in the
Premises, Landlord or its agent will direct the electrician as to where and how
the wires may be introduced; and, without such direction, no boring or cutting
of wires will be permitted. Any such installation or connection shall be made at
Tenant’s expense.



5.Tenant shall not install or operate any steam or gas engine or boiler, or
other mechanical apparatus in the Premises, except as specifically approved in
the Lease. The use of oil, gas or inflammable liquids for heating, lighting or
any other purpose is expressly prohibited. Explosives or other articles deemed
extra hazardous shall not be brought into the Project.



6.Parking any type of recreational vehicles is specifically prohibited on or
about the Project..  In the event that a vehicle is disabled, it shall be
removed within 48 hours. There shall be no “For Sale” or other advertising signs
on or about any parked vehicle. All vehicles shall be parked in the designated
parking areas in conformity with all signs and other markings. All parking will
be open parking, and no reserved parking, numbering or lettering of individual
spaces will be permitted except as specified by Landlord.



7.Tenant shall not wash or service any vehicles in or about the Premises or the
Project.



8.Tenant shall maintain the Premises free from rodents, insects and other pests.



9.Landlord reserves the right to exclude or expel from the Project any person
who, in the judgment of Landlord, is intoxicated or under the influence of
liquor or drugs or who shall in any manner do any act in violation of the Rules
and Regulations of the Project.



10.Tenant shall not cause any unnecessary labor by reason of Tenant’s
carelessness or indifference in the preservation of good order and cleanliness.
Landlord shall not be responsible to Tenant for any loss of property on the
Premises, however occurring, or for any damage done to the effects of Tenant by
the janitors or any other employee or person.



11.Tenant shall give Landlord prompt notice of any defects in the water, lawn
sprinkler, sewage, gas pipes, electrical lights and fixtures, heating apparatus,
or any other service equipment affecting the Premises.



12.Tenant shall not permit dumping of waste or refuse or permit any harmful
materials to be placed in any drainage system or sanitary system in or about the
Premises.



13.All moveable trash receptacles provided by the trash disposal firm for the
Premises must be kept in the trash enclosure areas, if any, provided for that
purpose.



14.No auction, public or private, will be permitted on the Premises or the
Project.



15.No awnings shall be placed over the windows in the Premises except with the
prior written consent of Landlord.



16.The Premises shall not be used for lodging, sleeping or cooking or for any
immoral or illegal purposes or for any purpose other than that specified in the
Lease. No gaming devices shall be operated in the Premises.



17.Tenant shall ascertain from Landlord the maximum amount of electrical current
which can safely be used in the Premises, taking into account the capacity of
the electrical wiring in the Project and the Premises and the needs of other
tenants, and shall not use more than such safe capacity. Landlord’s consent to
the installation of electric equipment shall not relieve Tenant from the
obligation not to use more electricity than such safe capacity.



18.Tenant assumes full responsibility for protecting the Premises from theft,
robbery and pilferage.



19.Tenant shall not install or operate on the Premises any machinery or
mechanical devices of a nature not directly related to Tenant’s ordinary use of
the Premises.



20.Tenant shall not knowingly introduce, disturb or release asbestos or PCBs
onto or from the Premises.



21.Tenant shall at all times conduct its operations in a good and workmanlike
manner, employing best management practices to minimize the threat of any
violation of Environmental Requirements.

 

 

© Commercial Association of Brokers Oregon/SW Washington (2/05) (Rev. 04/12)
MULTI-TENANT NET LEASE (BUSINESS PARK - OR)

ALL RIGHTS RESERVED 

Please Initial: ____________    ____________

Tenant               Landlord 



 24 of 26



 

EXHIBIT F

Addendum

 

First Right of Refusal to Lease:

 

So long as Tenant is not then in material violation of the terms of the Lease,
during the term of the Lease, Tenant will be granted a first right of refusal to
lease the remainder of Building 2 for the duration of the Term in the event of a
vacancy. Base Rent for the expansion space shall be based upon the current Base
Rent being paid for the Premises on a per square foot basis, multiplied by the
expansion area, and shall escalate at the same rate and time in accordance with
the rent schedule set forth in Section 1.14 of the Lease. In the event that
Tenant exercises the first right of refusal, the Lease will be amended by
Landlord and Tenant to include the expansion space.

 

OPTION TO RENEW AT MARKET RENT

 

1.       Option Period:

 

So long as Tenant is not in default under this Lease beyond the applicable cure
period, if any, at the time of exercise, Landlord hereby grants Tenant one (1)
option(s) to extend the initial term of this Lease for an additional period of
five (5) years each (the "Option Period") on the same terms, covenants, and
conditions of this Lease, except that the Rent shall be determined pursuant to
Paragraph 2 below. Tenant shall exercise each option, if at all, by giving
Landlord written notice (the "Option Notice") at least One Hundred Eighty (180)
days prior to the expiration of the immediately preceding term or Option Period
of this Lease.

 

2.       Option Period Monthly Rent:

 

The monthly rent for of each Option Period will be determined as follows:

 

2.1       Landlord and Tenant will have fifteen (15) days after Landlord
receives the Option Notice within which to agree on a rental rate for the first
(1st) year of the Option Period which shall be an amount equal to the then fair
market rental value of the Premises as defined in Paragraph 2.3 below. If
Landlord and Tenant agree on the initial monthly rent for the first (1st) year
of the Option Period within said fifteen (15) days, the parties will amend this
Lease by stating the initial monthly rent for the Option Period.

 

2.2       If Landlord and Tenant are unable to agree on the initial monthly rent
for the first (1st) year of the Option Period within said fifteen (15) days,
then, the initial monthly rent for the first (1st) year of the Option Period
will be the then fair market rental value of the Premises as determined in
accordance with Paragraph 2.4 below.

 

2.3       The "then fair market rental value of the Premises" means what a
landlord under no compulsion to lease the Premises and a tenant under no
compulsion to lease the Premises would determine as rents (including initial
monthly rent and rental increases) for the Option Period, as of the commencement
of the Option Period, taking into consideration the uses permitted under this
Lease, the quality, size, design, and location of the Premises, and the rent for
comparable buildings located in Northwest Portland. The then fair market rental
value of the Premises for each Option Period will not be less than the Rent
provided during the initial term.

 

2.4       Within seven (7) days after the expiration of the fifteen (15) day
period set forth in Paragraph 2.2, Landlord and Tenant will each appoint a real
estate appraiser with at least five (5) years' full-time commercial appraisal
experience in the geographic area in which the Premises are located to appraise
the then fair market rental value of the Premises. If either Landlord or Tenant
does not appoint an appraiser within ten (10) days after the other has given
notice of the name of its appraiser, the single appraiser appointed will be the
sole appraiser and will set the then fair market rental value of the Premises.
If two appraisers are appointed pursuant to this paragraph, they will meet
promptly and attempt to set the then fair market rental value of the Premises.
If they are unable to agree within thirty (30) days after the second appraiser
has been appointed, they will attempt to elect a third appraiser meeting the
qualifications stated in this paragraph within ten (10) days after the last day
the two appraisers are given to set the then fair market rental value of the
Premises. If they are unable to agree on the third appraiser, either Landlord or
Tenant, by giving ten (10) days' prior notice to the other, can apply to the
then presiding judge of the Multnomah County Court for the selection of a third
appraiser who meets the qualifications stated in this paragraph. The parties
shall each bear the cost of the appraiser selected by such party and one-half
(1/2) of the cost of appointing the third appraiser and of paying the third
appraiser's fee. The third appraiser, however selected, must be a person who has
not previously acted in any capacity for either Landlord or Tenant.

 

 





 

© Commercial Association of Brokers Oregon/SW Washington (2/05) (Rev. 04/12)
MULTI-TENANT NET LEASE (BUSINESS PARK - OR)

ALL RIGHTS RESERVED 

Please Initial: ____________    ____________

Tenant               Landlord 





 25 of 26



 

2.5       Within thirty (30) days after the selection of the third appraiser, a
majority of the appraisers will set the then fair market rental value of the
Premises. If a majority of the appraisers are unable to set the then fair market
rental value of the Premises within thirty (30) days after selection of the
third appraiser, the three appraisals will be averaged and the average will be
the then fair market rental value of the Premises.

 

 

 





 

© Commercial Association of Brokers Oregon/SW Washington (2/05) (Rev. 04/12)
MULTI-TENANT NET LEASE (BUSINESS PARK - OR)

ALL RIGHTS RESERVED 

Please Initial: ____________    ____________

Tenant               Landlord 

 

26 of 26

 